843 F.2d 1393
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Scott Andrew WITZKE, Plaintiff-Appellant,v.Lloyd W. MAY, Warden, Phoenix Correctional Facility, RobertJ. Kapture, Assistant Deputy Warden, Phoenix CorrectionalFacility, Joan N. Yukins, Treatment Director, PhoenixCorrectional Facility, Richard Stock, ClassificationDirector, Phoenix Correctional Facility, Robert F. Clayton,Resident Unit Manager, Carol L. Jackson-Zachery, PersonelManager, Phoenix Correctional Facility, Defendants-Appellees.
No. 87-1734.
United States Court of Appeals, Sixth Circuit.
March 31, 1988.

Before KEITH, BOYCE F. MARTIN, Jr., and DAVID A. NELSON, Circuit Judges.

ORDER

1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon consideration, we affirm the judgment of the district court for the reasons stated in its order granting defendants' motion for summary judgment filed July 14, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.